                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA

 WILLIAM WILLIAMSON,                            )
                                                )     Civil Action No. 5:20-cv-377-D
                       Plaintiff,               )
                                                )
   ~                                            )
                                                )
 DANLY MACHINE CORP.                            )    ORDER DISMISSING DEFENDANT
 IMPROPERLY DESIGNATED HEREIN                   )    DANLY MACHINE CORPORATION
                                                     WITHOUT PREJUDICE
 AS DANLY MACHINE DIVISION OF                   )
 CONNELL LIMITED PARTNERSHIP,                   )
 et. al.,                                       )
                                                )
                       Defendants.              )

       This matter is before the Court on the Joint Motion for Dismissal Without Prejudice as to

Danly Machine Corporation, improperly designated herein as Danly Machine Division of Connell

Limited Partnership (hereinafter "Danly").

       Having determined that this Motion is well-taken, it is hereby ordered that the Joint Motion

for Dismissal Without Prejudice as to Danly Machine Corporation, improperly designated herein

as Danly Machine Division of Connell Limited Partnership, is GRANTED. Defendant Danly is

hereby dismissed without prejudice.

       SO ORDERED. This 1.1 day of July 2021.



                                                    JAMES C. DEVER III
                                                    United States District Judge




        Case 5:20-cv-00377-D Document 103 Filed 07/27/21 Page 1 of 1
